DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 15-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (JP 5633986, see English translation provided with the previous rejection) in view of Ikemiya (JP 2017/067391, see English translation provided with IDS filed 12/21/2020).
	As to claim 13, Masuda teaches a refrigerated container including a ventilation system, the ventilation system comprising:
	a leak sensor 13 disposed within an interior space of the refrigerated container and arranged to provide a signal indicative of a concentration of a refrigerant within the interior space (page 4, second paragraph);
	a controller 1 arranged to receive the signal indicative of a concentration of refrigerant (page 4, second paragraph); and
	a vent door 37 disposed on a side wall of the refrigerated container (Figs. 4A-B).
	Masuda does not explicitly teach an injection port, wherein an airflow is provided through the injection port and into the interior space to pressurize the refrigerated container with air. However, Ikemiya teaches utilizing a gas supply device 30 to provide a forcible flow of gas into a container when a refrigerant leak is detected within the container (see abstract). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the container of Masuda to include a gas supply device arranged to apply a gas flow through an injection port to pressure the interior of the container as taught by Ikemiya, because it would allow for expeditious dispersal of potentially dangerous leaked refrigerant via the vent door 37. 
	Masuda, as modified, does not explicitly teach that the gas supply device 30 is a compressor. However, Official Notice is taken that it is well-known in the art to utilize a compressor as a gas supply device for pressurizing a container. As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Masuda by using a compressor as the gas supply device because it would provide a readily available and conveniently operated means of pressurizing the interior of the container.
	As to claim 15, Masuda teaches the vent door 37 being movable between a closed position and an open position (Figs. 4A-B).
	As to claims 16-17, Masuda teaches an actuator arranged to facilitate movement of the vent door 37 between the closed position and the open position, wherein the controller is programmed to command the actuator to move the vent door from the closed position towards the open position responsive to the signal being greater than a threshold (page 6, see third to fifth paragraphs; note that vent door 37 is controlled by control unit 1 to open and close, and therefore the system inherently includes some type of actuator).
	As to claims 19-20, Masuda, as discussed above, actuates purging of leaked refrigerant in response to the detection of the leak detector (page 6, see third to fifth paragraphs). Therefore the modified apparatus includes operating the compressor, as part of the leak detection response, in the manner as claimed.
	As to claim 21, Masuda teaches a vent port 36 spaced apart from the injection port, the vent port 36 extending through a side wall of the container (Figs. 4A-B).
	As to claim 22, Masuda teaches a structure wherein a portion of refrigerant within the interior space would be vented through the port 36 in response to a pressure within the interior space being higher than a threshold pressure.
	As to claim 23, Matsuda discloses outputting for display an indicator responsive to the signal being indicative of the concentration of refrigerant being greater than a threshold concentration (step S50, a leak warning is displayed in response to detection of refrigerant).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Papas (WO 2017/083336).
	As to claim 14, Masuda, as modified, is silent regarding a particular positioning of the injection port. However, Papas teaches utilizing an injection port extending through a front wall of a refrigerated container (port with air flow 404 as shown in Fig. 5). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Masuda so that the injection port is in the front wall as taught by Papas in order to ensure that an adequate airflow can be provided to the interior of the container.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 8/2/2022, with respect to the claim rejections under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, said rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ikemiya (JP 2017/067391) as discussed above.
Additionally, the applicant has requested that the examiner provide documentary evidence to support reliance on Official Notice. As such the following references are submitted as evidentiary support that it is well-known in the art to utilize a compressor as a gas supply device for pressurizing a container:
Beck (US 6,490,872) teaches utilizing a compressor 25a as a gas supply device for pressurizing a container 43 (see Fig. 5; col. 14, lines 5-7).
Humm (US 5,645,113) teaches utilizing a compressor as a gas supply device for pressurizing a container (col. 3, lines 32-40).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763